Citation Nr: 0936170	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-34 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for spondylosis/ankylosing spondylitis at L4, 
lumbar spine.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1996 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The June 2006 decision of the RO was a 
reconsideration of an earlier September 2005 decision, as 
additional medical evidence was received which warranted 
reconsideration. 

The Veteran appeared at a Travel Board Hearing before the 
undersigned in May 2009.  A transcript is associated with the 
claims folder.  


FINDINGS OF FACT

1.  The Veteran's service-connected ankylosing spondylitis is 
symptomatic and productive of some industrial impairment; 
however, it is not manifested by ankylosis, limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, or limitation of the total range of motion to 120 
degrees or less; he does not have muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis; there are no neurological manifestations 
attributable to the service connected back disorder that 
warrant a separate compensable rating.    

2.  A VA audiological examination scheduled in conjunction 
with the Veteran's claim showed that he does not have a 
hearing los disability of either ear as defined by the 
applicable VA regulation.  
3.  The medical and lay evidence shows that it is at least as 
likely as not that the Veteran's tinnitus had its onset 
during active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for spondylosis/ankylosing spondylitis at L4, 
lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5240 (2008).

2.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).  

3.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board notes at the outset that as the instant decision 
grants service connection for tinnitus, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.  
As to the other claims, the RO has satisfied that the 
mandates of the VCAA have been met in this case.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  In June 2005, March 2006, 
and June 2008 VCAA letters to the Veteran, he was informed 
about the information and evidence not of record that is 
necessary to substantiate his increased rating and service 
connection claims; the information and evidence that VA will 
seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, these letters 
provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective dates, as outlined in Dingess-Hartman.   

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
of Appeals for Veterans Claims held that more specific notice 
was necessary for an increased rating claim, to include 
providing the applicable rating criteria.  However, since the 
claim for an initial compensable rating for the Veteran's 
back disability is a downstream issue from that of service 
connection, Vasquez notice was not required when the RO 
developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Moreover, Vazquez-Flores was recently overruled in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009.  In any 
event, while not required, the Veteran was provided with the 
specific language of the diagnostic criteria in the June 2008 
VCAA letter.  

It is also pertinent to note that the Veteran is represented 
by the Veterans of Foreign Wars of the United States (VFW), 
and that organization is presumed to have knowledge of the 
applicable criteria for rating spine disorders and also 
understanding what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA orthopedic examinations that included 
range of motion findings.  These evaluations are adequate for 
rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 
3.327 (2008).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

An audiological examination scheduled in conjunction with the 
Veteran's current claim ruled out a current diagnosis of a 
hearing loss disability of either ear as defined by 38 C.F.R. 
§ 3.385 and there is sufficient evidence to grant the only 
other claim on appeal, service connection for tinnitus.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion with regard to the 
service connection claims on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008).   

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled." 

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at last three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling loss is not demonstrated at 
separation, a Veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Analysis-Initial Rating/Low Back

The Veteran was granted service connection for a low back 
disability in June 2006, and a 10 percent evaluation was 
established for spondylosis at L4.  He contends, in essence, 
that his disability is of greater severity than what is 
contemplated by this rating.  

The Veteran has received two separate VA orthopedic 
examinations to determine the level of severity of his 
service-connected low back disorder.  The earliest of these 
examinations occurred in April 2006, and the Veteran was 
found to exhibit constant low back pain, stiffness, and 
"popping."  Some paresthesia was subjectively reported; 
however, no neurological deficit was noted in the objective 
examination report.  Regarding range of motion, the Veteran 
displayed flexion to 80 degrees with pain and the end point, 
extension was to 30 degrees, lateral extension was 25 degrees 
to the left and 40 degrees to the right, and rotation was 30 
degrees bilaterally.  No abnormality was detected in reflex 
testing, Romberg was negative, motor strength was normal and 
there was full sensation in the lower extremities.  

The Veteran was again examined in July 2008.  In the 
associated report, a diagnosis of ankylosing spondylitis was 
made.  The Veteran did need an assistive device to ambulate; 
however, there was no abnormality in gait noted on objective 
examination.  The Veteran could no longer work as a mechanic; 
but, he was able to secure employment as a meter-reader as it 
does not interfere with his back.  Activities of daily living 
were found not to be affected by the low back disability.  
Range of motion was as follows: flexion to 80 degrees, with 
no noted pain, weakness, fatigue, or lack of endurance.  The 
Veteran was unable to perform extension, and could only move 
to 5 degrees with severe discomfort.  Bilateral lateral 
flexion was to 30 degrees, and bilateral rotation was to 30 
degrees.  All exercises, save for extension, were performed 
without pain, weakness, fatigue, or lack of endurance.  

The Veteran separated from active service in 2005, and filed 
his claim for service connection shortly thereafter.  Thus, 
he is entitled to review of his claim under current 
applicable rating criteria (which were amended in 2002 and 
again in 2003).  He has had his service-connected condition 
categorized as spondylosis in the past; however, the most 
recent VA examination report is more specific, stating that 
the problem at L4 is more accurately diagnosed ankylosing 
spondylitis.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine, Diagnostic Code 5240.  
Ankylosing spondylitis is defined as "a form of degenerative 
joint disease that affects the spine.  It is a systemic 
illness of unknown etiology, affecting young persons 
predominately, and producing pain and stiffness . . ."  
Dorland's Illustrated Medical Dictionary, 1742 (30th ed. 
2003).  As the Veteran is already in receipt of a compensable 
evaluation under joint-specific guidelines, there is no need 
for consideration of a rating under 38 C.F.R. § 4.71a, 
Diagnostic Code, 5003.  Additionally, as no neurological 
manifestation has been found, there is no basis for a 
separate compensable rating for such impairment, including 
but not limited to bowel and bladder impairment and 
radiculpathy.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  It is 
pertinent to note in this regard that service connection is 
not in effect for degenerative disc disease or a disc injury.

Thus, in order to achieve a 20 percent rating under the 
General Formula (the next highest), the Veteran must show 
that forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or, that the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees.  Additionally, a finding of muscle 
spasm or guarding severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis will result in the 20 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5240.  

The medical evidence does not show that the Veteran has 
disablement to the degree necessary to warrant the next 
higher evaluation.  While he has been diagnosed with 
ankylosis spondylitis, the objective clinical findings that 
have been reported in recent years do not show ankylosis or 
immobility of the spine.  Forward flexion is significantly 
greater than 60 degrees, combined limitation of motion is far 
greater than 120 degrees, and the Veteran has not been found 
to exhibit muscle spasm, or guarding severe enough to result 
in an abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5240.  In addition, physical examination has 
not revealed weakness, fatigue, or lack of endurance in his 
low back, and while pain is present, the additional 
limitation it causes has been fully contemplated by the 
assignment of the 10 percent rating.  See DeLuca, supra.  The 
current 10 percent rating takes into account arthritis with 
the overall slight limitation of motion and pain that has 
been reported.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5003.  The preponderance of the evidence is against the claim 
for a higher rating for the Veteran's back disability at this 
time.   

Regarding an extraschedular consideration, the Board notes 
that the Veteran is employed as a meter-reader, and has not 
been hospitalized for his low back condition.  There is thus 
nothing of record which is so unique as to take the 
disability picture outside of the norm or to indicate that 
the back disability causes marked interference with 
employment.  Accordingly, a referral to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular evaluation is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As such, the claim for an increase must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Analysis-Service Connection/Hearing Loss

The Veteran contends that he developed bilateral hearing loss 
during his active duty with the U.S. Air Force.  
Specifically, he believes that a hearing loss developed due 
to his exposure to aircraft engine noises while serving on an 
active flight line.  

For any claim of service connection, under any theory of 
entitlement (direct, secondary, or presumptive) it is first 
and foremost a requirement that a current, chronic disability 
be present.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Regarding hearing loss, the Veteran had an 
audiological examination in May 2006.  It is noted that this 
examination was afforded very shortly after service 
discharge, and thus is highly probative not only in 
establishing a current disability, but, in potentially 
determining if there has been any continuity of 
symptomatology since service separation.  The results of the 
audiology examination are as follows:  



HERTZ



1000
2000
3000
4000
Average
RIGHT
14
15
15
20
16.25
LEFT
5
5
20
10
10

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 100 percent in the right ear and 96 percent 
in the left ear.  

The audiological examination findings noted above are not 
consistent with a hearing loss disability of either ear for 
VA compensation purposes.  See 38 C.F.R. § 3.385.  In the 
narrative portion of the examination, the VA audiologist 
stated that the Veteran's hearing was clinically normal.  
Additionally, the Board notes that upon review of the service 
treatment records, that there are no findings of any hearing 
loss in-service which, for purposes of continuity, would 
establish a hearing loss for VA purposes.  Id.  The Board 
notes that the Veteran, as a layperson, is competent to 
report depreciation in his hearing, as that is something 
which comes to him through his senses.  See Espiritu, supra.  
A diagnosis of a hearing loss disability as defined by VA, 
however, must be based upon a certified audiological 
examination, which is clearly beyond the Veteran's 
competence.  See 38 C.F.R. § 3.385; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the Board 
acknowledges the Veteran's assertions regarding hearing loss, 
his contentions on having a current hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 cannot be given any 
probative weight.  

The evidence of record does not show that the Veteran 
currently has a hearing loss disability for VA purposes; 
thus, the first element of his claim for service connection 
fails.  As this is the case, the claim must be denied.   See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a current disability, there can be no 
valid claim.).  In reaching the conclusion, the Board once 
again notes its duty to apply benefit of the doubt in the 
Veteran's favor should the balance of the evidence be at 
least in relative equipoise.  As the preponderance weighs 
against the claim, that duty is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.   

Analysis-Service Connection/Tinnitus

The Veteran contends that he developed tinnitus in active 
service.  Specifically, he asserts that his ringing in his 
ears is due to his exposure to excessive noise from serving 
on flight lines over a nine year period in the Air Force.  

The veteran is competent to report what comes to him through 
his senses, such as ringing in his ears.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 
16 Vet. App. 370 (2002); Espiritu, supra.  While there is no 
indication of tinnitus in the service treatment records, it 
was reported upon a VA audiological examination in May 2006 
that tinnitus was present, which was approximately within one 
year post-service.  The Veteran has provided sworn testimony 
that he has had ringing in his ears since service.  

The Board notes that there is no opinion of record linking 
tinnitus to in-service noise exposure.  However, it is 
undisputed that the Veteran was exposed to excessive noise 
over a prolonged period of time while on active duty.  Given 
that the Veteran has reported tinnitus since service, was 
diagnosed with the disorder within a year of service, filed 
his claim shortly thereafter, and continues to complain of a 
fairly constant tinnitus (testimony indicates 5 or 6 daily 
episodes), the Board finds that the evidence is at least in 
equipoise and therefore supports the claim for service 
connection.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Voerth, supra.      











ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for spondylosis/ankylosing spondylitis at L4, 
lumbar spine, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


